COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GEORGE L. MORTENSEN,                           §               No. 08-19-00080-CV

                        Appellant,               §                 Appeal from the

  v.                                             §               Probate Court No. 1

  DANIEL VILLEGAS AND ELVIA L.                   §             of El Paso County, Texas
  RAMIREZ,
                                                 §               (TC# 2010-P00681)
                        Appellees.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s second pro se motion for extension of time within

which to file the brief until July 22, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the George L. Mortensen, pro se, prepare the Appellant’s pro

se brief and forward the same to this Court on or before July 22, 2019.

       IT IS SO ORDERED this 3rd day of July, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.